Walkeb, J.
If the appellant had obtained a bill of exceptions to the ruling of the court complained of in his motion for a new trial, ,we should have felt bound to reverse the judgment on that ground alone. When a witness is introduced for the purpose of proving part of a conversation, the party against whom the evidence is offered has a right to call out the entire conversation; but the record does not show that the court ruled otherwise.
But there is error in the charge of the court, wherein it is charged that the only issue for the jury to try was as to the execution of the note. This was certainly not correct. The very short and imperfect answer of November 4, 1869, cannot be entirely ignored. It denies all indebtedness whatever to the plaintiff ; and this, in connection with the plea of non est factum, which was properly sworn to, certainly called on the plaintiff for more proof than the simple execution of the note. The plea might have been bad on demurrer, but it Avas not demurred to, and whatever issue it tendered the plaintiff accepted.
The instrument is of a very unusual and suspicious character. It was doubtless intended as a puff for Dr. Lane. The defendant may have been willing to acknowledge that Lane had performed a miracle in restoring him to sight, but it may not have been his intention to acknowledge an indebtedness, of three hundred dollars on the same instrument, and it was a very unusual proceeding. The language is, “ for the above I am due the doctor three hundred dollars.” What doctor? Doctors Herff and Edwards are named in this instrument as Avell as Dr. Lane. The-Avhole instrument reads as follows:
*392“ Lockhart, March 26, 1867.
“ To all whom it may concern—X do certify that I. was blind with chronic sore eyes seven years, and had been under Drs. Herff and Edwards, of San Antonio, for twelve months, and quite blind and given up as a hopeless case. I heard of Dr. Lane as an oculist, and applied to him; and, Io and behold, in nine short days I had no more use for my guide; can see very clear, and of course can recommend Dr. Lane as a shore (sic) eye doctor. For the above I am due the doctor three hundred dollars.
“ Thos. G. McGehee.”
This instrument, if ever signed by the appellant, was evidently no promise to pay Dr. Lane three hundred dollars, and cannot be legally so treated. It might be regarded as the admission of an indebtedness to some one, and perhaps could he explained to mean Dr. Lane. The parties doubtless did not regard it as a promissory note, or they would have affixed the proper revenue stamp to it.
The judgment of the district court is reversed and the cause remanded.
Reversed and remanded.